Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Casey Dale Hammack, Appellant                         Appeal from the 188th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 41,514-
No. 06-14-00175-CR        v.                          A). Opinion delivered by Justice Burgess,
                                                      Chief Justice Morriss and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Casey Dale Hammack, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 24, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk